Exhibit 10.4

GIBRALTAR INDUSTRIES, INC.


2015 EQUITY INCENTIVE PLAN
_______________________________




Effective as of May 19, 2005, Gibraltar Industries, Inc., a Delaware corporation
with offices at 3556 Lake Shore Road, Buffalo, New York (the “Company”) adopted
an equity based incentive compensation plan known as the “Gibraltar Industries,
Inc. 2005 Equity Incentive Plan (such plan, as subsequently amended, being
hereinafter the “Prior Plan”). The Company’s adoption of the Prior Plan included
the adoption of the terms of a separate plan, known as the Gibraltar Industries,
Inc. Management Stock Purchase Plan (the “2005 MSPP”) which was an integral
component of the Prior Plan and provided the Company’s management employees and
non-employee Directors the opportunity to acquire Restricted Units (to be
settled in cash) pursuant to a deferral, in the case of employees, of their base
salary and incentive compensation and, in the case of non-employee Directors, of
their Director fees.
Effective as of March 20, 2015, the Company authorized an amendment to the MSPP
to provide for a termination, to be effective as of December 31, 2015, of the
continuing rights of management employees and non-employee Directors to acquire
Restricted Units pursuant to the 2005 MSPP and further authorized a termination,
effective as of March 20, 2015, of the Company’s authorization to issue any
equity based incentive compensation awards under the Prior Plan other than
Restricted Units as contemplated by the 2005 MSPP. In connection with the
foregoing, management employees will continue to be able to defer their base
salary and bonuses and non-employee Directors will continue to be able to defer
their Director fees and, in each case, acquire Restricted Units as provided for
by deferral elections made by such management employees and non-employee
Directors pursuant to the 2005 MSPP through December 31, 2015. In addition,
notwithstanding the termination of the Company’s authorization to issue equity
based incentive compensation awards under the Prior Plan, the Company’s
obligations with respect to all equity based incentive compensation awards
issued or awarded by the Company under the terms of the Prior Plan prior to the
termination of the Company’s authorization to issue equity based incentive
compensation awards under the terms of the Prior Plan as described above were
expressly provided to be continuing obligations of the Company.
In connection with the termination of the Company’s authority to issue equity
based incentive compensation awards under the provisions of the Prior Plan as
described above, the Company desires to adopt a new equity based incentive
compensation plan which will enable it to make equity based compensation awards
to its employees, Directors, consultants and other independent advisors
providing services to the Company or any affiliate. The Compensation Committee
of the Company’s Board of Directors believes that it is necessary for the
Company to have an equity based compensation plan in order to be able to
attract, retain and motivate highly qualified individuals to become employees of
the Company or to serve as members of the Company’s Board of Directors. The
Compensation Committee has determined that the Company should have a substantial
amount of flexibility with respect to the type of the equity based compensation
awards that are permitted to be awarded under the terms of the new equity based
incentive compensation plan as well as substantial flexibility with respect to
the specific terms of any such equity based incentive compensation awards.
In connection with the foregoing, subject to the approval of the stockholders of
the Company, the Company hereby adopts this document as the Gibraltar
Industries, Inc. 2015 Equity Incentive Plan effective as of May 7, 2015.






--------------------------------------------------------------------------------

Exhibit 10.4

ARTICLE 1.
DEFINITIONS


The following words and phrases, when used in this Plan, shall have the
following meanings, unless a different meaning is plainly required by the
context:
1.01    Affiliate means any corporation under common control with the Company
within the meaning of Section 414(b) of the Internal Revenue Code and any trade
or business (whether or not incorporated) under common control with the Company
within the meaning of Section 414(c) of the Internal Revenue Code.
1.02    Appreciation Period means the period of time between the Date of Grant
of a Right and the date that the Right is exercised.
1.03    Award means any Option, Share, Right or Unit granted to any Person under
the Plan.
1.04    Base Price means the dollar amount used to determine the amount of the
increase, if any, in the value of the Share used to determine the value of a
Right, which amount shall not be less than the Fair Market Value of the Share,
determined as of the Date of Grant of the Right.
1.05    Beneficiary means any person, firm, corporation, trust or other entity
designated by a Participant in accordance with Section 11.07 to receive any
payment that is required to be made under the Plan upon or after the
Participant’s death.
1.06    Board of Directors means the Board of Directors of the Company.
1.07    CEO means the Chief Executive Officer of the Company.
1.08    Change in Control means the occurrence of any of the following:
(a)During any twelve-consecutive month period, any “person” or group of persons
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) other than the Company, an Affiliate of the
Company or an employee benefit plan sponsored by the Company becomes the
“beneficial owner” (as defined in section 13(d) of the Exchange Act) of thirty
five percent (35%) or more of the then outstanding voting stock of the Company
through a transaction which has not (or a series of transactions which have not)
been arranged by or consummated with the prior approval of the Board of
Directors; or


(b)a majority of the members of the Board of Directors is replaced during any
consecutive twelve-month period by Directors whose appointment or election is
not endorsed by a majority of the members of the Board of Directors prior to the
date of appointment or election;


(c)the Company enters into a Merger Sale Agreement; provided however, that the
entry into a Merger Sale Agreement shall only be deemed a “Change in Control” if
the Eligible Person’s employment with or service to the Company and all of its
Affiliates is terminated (without cause in the case of an Eligible Person that
is an Employee) during the period beginning on the date the Merger Sale
Agreement is executed and ending on the earlier of: (i) the date the transaction
contemplated by the Merger Sale Agreement is consummated; and (ii) the date the
Merger Sale Agreement is terminated; or
(d)the consummation of a Merger Sale.
.Code and Internal Revenue Code mean the Internal Revenue Code of 1986, as
amended.
.Committee means: (a) the Compensation Committee, with respect to any Award that
has been or may be granted to: (i) any member of the Board of Directors; (ii)
any Executive Officer; or (iii) any Eligible Person who is not an Employee; and
(b) the Compensation Administration Committee with respect to Awards made or
granted to Employees who are not Executive Officers.
.Common Stock means the common stock (par value $0.01 per share) of the Company.
.Company means Gibraltar Industries, Inc., a Delaware corporation.
.Compensation Administration Committee means a committee comprised of the
Company's President and two (2) senior level management employees of the
Company, selected by the President and




--------------------------------------------------------------------------------

Exhibit 10.4

employed in a position which is at the director level or any more senior
position; provided that, the President may, in his discretion and at any time,
remove and/or replace with different senior level management employees, either
or both of the senior level management employees who serve with the President as
members of the Compensation Administration Committee.
.Compensation Committee means the Compensation Committee of the Board of
Directors.
.Covered Executive means, with respect to any Award granted hereunder, any
individual who at the Date of Grant of such Award is a “Covered Employee” of the
Company for such year for purposes of Section 162(m) of the Code.
.Covered Individual means any current or former member of the Committee, any
current or former officer or director of the Company or any individual
designated by the Committee to assist it in the administration of this Plan as
provided for by the second paragraph of Section 11.02.
.Date of Grant means, with respect to any Award, the date on which the Committee
approves the grant of such Award, or such later date as may be specified as the
date of grant of such Award in the instrument evidencing the grant of such
Award.
.Disability means, with respect to any Employee, such employee’s “permanent and
total disability” as defined in Section 22(e)(3) of the Code or any successor
provision.
.Dividend Equivalent Units means additional Restricted Units, additional
Performance Units or additional Rights credited to a Participant pursuant to
Section 5.04, Section 6.04 or Section 7.02.
.Dividend Payment Date means each date on which the Company pays a dividend on
its Common Stock.
.Eligible Person means: (a) each Employee of the Company or any Affiliate; (b)
each member of the Board of Directors who is not an Employee of the Company or
any Affiliate; and (c) any natural person that is a consultant or other
independent advisor providing services to the Company or any Affiliate.
.Employee means each natural person that is engaged in the performance of
services for the Company or any Affiliate for wages as defined in Section
3101(a) of the Code.
.Executive Officer means: (a) the CEO; (b) the Company’s President; (c) the
Company’s principal financial officer; (d) the Company’s principal accounting
officer; (e) any Vice President of the Company who is in charge of a principal
business unit, division or function; (f) any other officer of the Company who
performs a policy making function for the Company; (g) any officer of any
Affiliate who performs policy making functions for the Company; and (h) any
other person who performs policy making functions for the Company.
.Fair Market Value means, for purposes of determining the value of any Share,
Unit or Right, except as otherwise expressly provided by the terms of the
instrument containing the terms of an Award, the closing price of a share of
Common Stock as reported by the NASDAQ Stock Market on the date as of which the
determination of Fair Market Value is to be made or, if no sale of Common Stock
shall have been made on the NASDAQ Stock Market on that day, on the next
preceding day on which there was a sale of Common Stock.
.Incentive Stock Option means an Option that is an “incentive stock option”
within the meaning of Section 422 of the Code.
.Merger Sale means the consolidation, merger, or other reorganization of the
Company, other than: (a) any such consolidation, merger or reorganization of the
Company in which holders of Common Stock immediately prior to the earlier of:
(i) the Board of Director’s approval of such consolidation, merger or other
reorganization; or (ii) the date of the stockholders meeting in which such
consolidation, merger or other reorganization is approved, continue to hold more
than seventy percent (70%) of the outstanding voting securities of the surviving
entity immediately after the consolidation, merger, or other reorganization; and
(b) any such consolidation, merger or other reorganization which is effected
pursuant to the terms of a Merger Sale Agreement which provides that the
consolidation, merger




--------------------------------------------------------------------------------

Exhibit 10.4

or other reorganization contemplated by the Merger Sale Agreement will not
constitute a Change in Control for purposes of this Plan.
.Merger Sale Agreement means an agreement between the Company and any one or
more other persons, firms, corporations or other entities (which are not
Affiliates of the Company) providing for a consolidation, merger or other
reorganization in which the holders of Common Stock of the Company immediately
prior to the Company’s execution of such agreement do not hold more than seventy
percent (70%) of the outstanding voting securities of the surviving entity
immediately after the consummation of the consolidation, merger, or other
reorganization contemplated by such agreement.
.Non-Qualified Stock Option means an Option that is not an Incentive Stock
Option.
.Option means an option to purchase Shares granted pursuant to Article 4 of the
Plan.
.Option Cash Out Payment means an amount, payable to a Participant that is the
holder of Options, equal to the amount by which: (a)(i) the greatest of: (A) the
Fair Market Value of one Share, determined as of the date a Merger Sale
Agreement is executed by the Company; (B) the Fair Market Value of one Share,
determined as of the day immediately preceding the date a Change in Control
occurs; and (C) the amount, if any, of cash payable with respect to one Share in
connection with the consummation of the Change in Control as provided for by the
certificate filed with the Delaware Secretary of State to effect the Change in
Control; multiplied by (ii) the total number of Shares which the Participant is
entitled to acquire pursuant to all Options (whether or not such Options are
then currently exercisable pursuant to the provisions of the instruments
containing the terms of the Option Awards held by the Participant) held by the
Participant on the date the Change in Control is effective; exceeds (b) the
aggregate amount which the Participant would be required to pay to the Company
in connection with the purchase by the Participant of all Shares which the
Participant is entitled to purchase pursuant to the exercise of all unexpired
and unexercised Options held by the Participant as of the date the Change in
Control is effective (whether or not such Options are then currently exercisable
pursuant to the provisions of the instruments containing the terms of the Option
Awards held by the Participant).
. Participant means any Eligible Person who holds an Award granted under the
Plan, and any successor, permitted transferee or Beneficiary that succeeds to
such individual’s interest in such Award.
.Performance Goals means the performance goals established by the Committee in
connection with Awards granted to Eligible Persons under Article 6, which
performance goals are used to determine whether any payment will be made to
Eligible Persons in connection with Awards granted under Article 6 and, if any
such payments are to be made, the amount of the payments.
. Performance Period means the period established by the Committee for measuring
whether, and to what extent, any Performance Goals established in connection
with any Award granted under Article 6 hereof have been met.
.Performance Shares means Shares that may be issued and delivered pursuant to an
Award made to an Eligible Person under Article 6, depending on the achievement,
or the level of achievement, of one or more Performance Goals within such
period, as provided in Article 6.
.Performance Units means Units credited to an Eligible Person at the beginning
of a Performance Period pursuant to an Award made to such individual under
Article 6, and any Dividend Equivalent Units that are credited to the individual
with respect to such Units during such Performance Period, payment with respect
to which Units and related Dividend Equivalent Units depends on the achievement,
or the level of achievement, of one or more Performance Goals within such
period, as provided in Article 6.
.Plan means the Gibraltar Industries, Inc. 2015 Equity Incentive Plan, as set
forth herein and as amended from time to time hereafter.
.Pro Rata Portion means, with respect to any portion of any Award of Restricted
Shares or Restricted Units made hereunder, with respect to any portion of any
Award of Performance Shares or Performance Units made hereunder, or with respect
to any portion of any Award of Rights made




--------------------------------------------------------------------------------

Exhibit 10.4

hereunder, the percentage determined by dividing: (a) the number of full and
partial calendar months in the period beginning on the first day of: (i) the
Restricted Period established for such portion of the Restricted Shares or
Restricted Units so granted; (ii) the Performance Period established for such
portion of the Performance Shares or Performance Units so awarded; or (iii) the
Appreciation Period established for such portion of the Rights so awarded, and
ending on the date the Eligible Person’s employment with or service to the
Company and each of its Affiliates is terminated; by (b) the total number of
full and partial calendar months in such Restricted Period, in such Performance
Period, or in such Appreciation Period, whichever the case may be.
.Restricted Period means the period of time during which Restricted Shares or
Restricted Units are subject to Restrictions as set forth in Article 5.
.Restricted Shares means Shares which are granted subject to Restrictions
pursuant to Article 5.
.Restricted Units means Units credited to an Eligible Person which are subject
to Restrictions at the beginning of a Restricted Period pursuant to an Award
made to such Eligible Person under Article 5, and any Dividend Equivalent Units
that are credited to the Eligible Person with respect to such Units during such
Restricted Period as provided in Article 5.
.Restrictions means the restrictions to which Restricted Shares or Restricted
Units are subject under the provisions of Section 5.02.
.Retirement means the termination of a Participant’s employment with or service
to the Company and all of its Affiliates, provided that such termination occurs
after: (a) the Participant has either: (i) been continuously employed by or
provided services (as a non-employee director, consultant or other independent
advisor) to the Company or any of its Affiliates for a period of at least five
(5) years and attained at least age sixty (60); or (ii) attained at least age
sixty-five (65); and (b) the Participant has given at least thirty (30) days
advance written notice to the Company or, if applicable, the Affiliate of the
Company by whom the Participant is employed or for whom the Participant is
providing services, which notice states that the Participant will retire from
his or her employment with or service to the Company and its Affiliates.
.Right means an Award which enables the Eligible Person to whom the Award has
been made to receive Shares having a Fair Market Value equal to an amount which
is based on the amount by which the Fair Market Value of one Share at the end of
the Appreciation Period exceeds the Base Price of one Share at the beginning of
the Appreciation Period.
.Right Cash Out Payment means an amount, payable to a Participant that is the
holder of Rights, equal to the amount by which: (a)(i) the greatest of: (A) the
Fair Market Value of one Share, determined as of the date a Merger Sale
Agreement is executed by the Company; (B) the Fair Market Value of one Share,
determined as of the day immediately preceding the date a Change in Control
occurs; and (C) the amount, if any, of cash payable with respect to one Share in
connection with the consummation of the Change in Control as provided for by the
certificate filed with the Delaware Secretary of State to effect the Change in
Control; multiplied by (ii) the total number of Shares represented by the Rights
held by the Participant; exceeds (b) the aggregate Base Price of the Shares used
to calculate the value of the Rights held by the Participant, determined, with
respect to each Right, as of the date the Right was granted to the Participant
and adjusted, if applicable, pursuant to Section 3.02.
.Share means a share of Common Stock.
.Termination of Service means: (a) with respect to any Employee, his or her
ceasing to be employed by the Company and each of its Affiliates; (b) with
respect to any non-employee director, his or her ceasing to serve as a member of
the Board of Directors; and (c) with respect to any consultant or other
independent advisor providing services to the Company or its Affiliates, that,
in each case, is a natural person, the termination of all consulting or other
service providing arrangements which such consultant or independent advisor has
with the Company and each Affiliate of the Company.




--------------------------------------------------------------------------------

Exhibit 10.4

.Unit means a unit of measurement equi-valent to one Share, with none of the
attendant rights of a shareholder of such Share, (including among the rights
which the holder of a Unit does not have are the right to vote such Share and
the right to receive dividends thereon), except to the extent otherwise
specifically provided herein.
ARTICLE 1.

ARTICLE 2.AWARDS
.Form of Awards. Awards under the Plan may be made in the form of Options,
Restricted Shares, Restricted Units, Performance Shares, Performance Units and
Rights. An Award in any of the foregoing forms may be granted to any Eligible
Person or to any group of Eligible Persons, upon terms and conditions that
differ from the terms and conditions upon which any other Awards in the same
form are made to other Eligible Persons or groups of Eligible Persons.
.Grants of Awards; Award Instruments. The Committee shall have sole and
exclusive authority for determining the identity of any individual who is to be
a recipient of an Award and sole and exclusive authority for the establishment
of the terms of the Award made to any individual, including, but not limited to,
the form of the Award, the number of shares of Common Stock reflected by the
Award and the terms and conditions for payment or distribution of any cash or
Common Stock which is payable or issuable in connection with any such Awards.
Each Award made to an Eligible Person under the Plan shall be evidenced by a
written instrument in such form as the Committee shall prescribe, setting forth
the terms and conditions of the Award. The instrument evidencing the grant of
any Award hereunder shall specify that the Award shall be subject to all of the
terms and provisions of the Plan as in effect from time to time but subject to
the limitation on amendments set forth in Section 11.09 of the Plan.
.Prohibited Award Terms. Notwithstanding the foregoing provisions of this
Article 2, the Committee shall not grant and shall not have authority to grant
any Award to any Eligible Person, whether as a new Award or as an Award granted
in exchange for a Prior Award made hereunder if, under the terms of any such
Award: (a) in the case of a new Award granted in exchange for the surrender and
cancellation of a Prior Award: (i) the aggregate fair value of the new Award
exceeds the aggregate fair value of the Prior Award, determined as of the time
the new Award is granted; or (ii) the grant of the new Award would constitute a
“repricing” of any Option or Right or would otherwise be treated as a “material
revision” of the Plan; (b) the Eligible Person to whom the Award is made would
be entitled to receive a “gross up” of any income or other taxes which may be
payable by such Eligible Person with respect to such Award; (c) the Award would
provide that the Eligible Person’s rights to receive payment of the cash or
Shares provided for by the Award will become non-forfeitable (vested) in less
than one (1) year from the Date of Grant, except to the extent required by the
terms of any employment or other agreement between the Company and any such
Eligible Person in connection with a termination of such Eligible Person’s
employment by the Company without “cause” or by the Eligible Person with a “good
reason” (in each case as the terms “cause” and “good reason” are defined in any
such employment agreement); (d) the Award would provide the Committee the
discretion to accelerate the vesting or payment of the Award; (e) the Award
would require or permit the Company to purchase from the Eligible Person to whom
the Award is made, any Options or Rights with respect to which the Fair Market
Value of the Company’s Common Stock is less than the exercise price established
under the Option or the Base Price established with respect to the Right; or (f)
the Eligible Person, upon the settlement of any Award in connection with which
the Company has withheld Shares of Common Stock from the Eligible Person for the
purpose of paying the applicable withholding taxes payable by the Eligible
Person in connection with the settlement of such Award, is entitled to an Award
which will provide the Eligible Person the right to acquire Shares of Common
Stock equal in number to the Shares of Common Stock withheld by the Company to
pay the applicable withholding taxes payable in connection with the settlement
of the Prior Award.




--------------------------------------------------------------------------------

Exhibit 10.4

ARTICLE 3.

ARTICLE 4.SHARES SUBJECT TO THE PLAN
.Shares Available for Awards. Shares distributed in respect of Awards made under
the Plan may be authorized but unissued Shares, Shares held in the treasury of
the Company or Shares purchased by the Company on the open market at such time
or times and in such manner as it may determine. The Company shall be under no
obligation to issue or acquire Shares in respect of an Award made under the Plan
before the time when delivery of Shares is due under the terms of the Award. The
number of Shares available for distribution in respect of Awards made under the
Plan shall be subject to the following limitations:
(a)Subject to the provisions of Section 3.02 hereof, the aggregate number of
Shares that may be distributed in respect of Awards made under the Plan shall be
limited to 1.25 million (1,250,000) Shares, which number of Shares includes
274,374 Shares of Common Stock reserved for issuance under the Prior Plan in
excess of the number of Shares of Common Stock which are currently issuable
under the terms of any awards granted under the terms of the Prior Plan. The
maximum number of Shares that are available for issuance pursuant to the Plan
shall not be reduced by Awards of Restricted Units that are payable only in cash
in an amount equal to the Fair Market Value of the Restricted Units which are
the subject of such Awards and shall not be reduced by Awards of Performance
Units that are payable only in cash in an amount equal to the Fair Market Value
of the Performance Units which are the subject of such Awards. For the avoidance
of doubt, the aggregate number of Shares available for issuance pursuant to the
terms of this Plan shall not be increased without approval of the stockholders
of the Company.
(b)Subject to the provisions of Section 3.01(a) and Section 3.01(c), upon the
grant of any Award, the overall aggregate number of Shares available for further
Awards under the Plan shall be reduced by the number of Shares subject to the
Award so granted.
(c)There shall be added back to the aggregate number of Shares available for the
grant of Awards under the Plan, as determined under (a) and (b) above, the
following: (i) any Shares as to which an Option granted hereunder has not been
exercised at the time of its expiration, cancellation or forfeiture; and (ii)
any Shares included in any other form of Award granted to an Eligible Person
hereunder, to the extent that the person’s right to receive such Shares is
forfeited.
.Certain Adjustments to Shares. In the event of any change in the number of
outstanding Shares of Common Stock without receipt of consideration by the
Company resulting from any stock dividend, stock split, recapitalization,
reorganization, merger, consolidation, split-up, combination or exchange of
Shares, or any rights offering to purchase Shares of Common Stock at a price
substantially below fair market value, or any similar change affecting the
Shares of Common Stock: (a) the maximum aggregate number and kind of Shares
specified herein as available for the grant of Awards, or for the grant of any
particular form of Award, under the Plan; (b) the number and kind of Shares that
may be issued and delivered to Participants upon the exercise of any Option, or
in payment with respect to any Award of Restricted Shares or Performance Shares,
that is outstanding at the time of such change; (c) the number and kind of
Shares represented by any Restricted Units, Performance Units, Rights or
Dividend Equivalent Units that are outstanding at the time of such change; (d)
the number of Shares represented by any Award of Rights; (e) the exercise price
per share of any Options granted hereunder that are outstanding at the time of
such change; and (f) the Base Price established with respect to any Rights
granted hereunder that are outstanding at the date of such change, shall be
appropriately adjusted consistent with such change in such manner as the
Compensation Administration Committee, in its sole discretion, may deem
equitable to prevent substantial dilution or enlargement of the rights granted
to, or available for, the Participants hereunder.


The Committee shall give notice to each Participant of any adjustment made
pursuant to this Section and, upon such notice, such adjustment shall be
effective and binding for all purposes.




--------------------------------------------------------------------------------

Exhibit 10.4



.Listing and Qualification of Shares. The Company, in its discretion, may
postpone the issuance, delivery, or distribution of Shares with respect to any
Award until completion of such stock exchange listing or other qualification of
such Shares under any state or federal law, rule or regulation as the Company
may consider appropriate, and may require any Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of the Shares in compliance with
applicable laws, rules and regulations.
ARTICLE 5.

ARTICLE 6.OPTIONS
.Awards of Options. Subject to the terms and conditions of the Plan, Options may
be granted under the Plan to Eligible Persons for the purchase of such number of
Shares, at such times and, upon such terms and conditions, as the Committee in
its discretion may determine.
.Type of Options. The only type of Options which the Committee shall have
authority to issue shall be Non-Qualified Options and accordingly, the Committee
shall not grant and shall nave no authority to grant any Incentive Stock Options
pursuant to Awards issued under this Plan.
.Term of Options. The period of time during which an Option may be exercised
shall be such period of time as is determined by the Committee and specified in
the instrument setting forth the terms of the Option Award; provided that, in no
event may the period of time during which an Option may be exercised exceed ten
(10) years from the Date of Grant of the Option. Notwith-standing any other
provision in this Plan to the contrary, no Option may be exercised after its
expiration.
.Exercise of Options. Each Option granted hereunder shall become exercisable, in
whole or in part, at such time or times during its term as the instrument
evidencing the grant of such Option shall specify. To the extent that an Option
has become exercisable, it may be exercised thereafter, in whole or in part, at
any time or from time to time prior to its expiration, as to any or all Shares
as to which the Option has become and remains exercisable, subject to the
provisions of Section 4.05 below.
.Termination of Service. Except as the instrument evidencing the grant of an
Option may otherwise provide, the portion of any outstanding Option held by an
Eligible Person on the date of his or her Termination of Service that has not
become exercisable prior to such date, and the portion of such Option which was
exercisable but had not been exercised prior to the date of the Eligible
Person’s Termination of Service, shall be forfeited on such date.
Notwithstanding the foregoing, if the Committee so determines, in its
discretion, the instrument evidencing the grant of an Option may provide that
the portion of the Option that is exercisable at the time of the Eligible
Person’s Termination of Service will continue to be exercisable, and that the
portion of such Option that is not exercisable at such time will become
exercisable in accordance with the terms of the Option and remain exercisable
thereafter, during such period of time after the date on which the Eligible
Person’s Termination of Service occurs (but not beyond the expiration of the
term of the Option), in such circumstances and subject to such terms and
conditions, as are specified in such instrument.
.Exercise Price and Method of Exercise. The price at which Shares may be
purchased upon any exercise of an Option shall be the price per share determined
by the Committee and specified in the instrument evidencing the grant of such
Option; provided that, in no event shall the exercise price per Share be less
than: (a) the Fair Market Value of a Share determined as of the Date of Grant of
the Option; or (b) if greater, the par value of a Share.
An Option shall be exercised by delivery of a written notice of exercise, in a
form satisfactory to the Committee, to the Company at its principal business
office and addressed to the attention of the Company’s Secretary or such other
person as the Company’s Secretary may have designated to receive such notice.
The notice shall specify the number of Shares with respect to which the Option
is being exercised. The notice shall be accompanied by payment of the exercise
price of the Shares for which the




--------------------------------------------------------------------------------

Exhibit 10.4

Option is being exercised, which payment shall be made under one or more of the
methods of payment provided in Section 4.07 below.
.Payment. Payment of the exercise price for Shares purchased upon the exercise
of an Option shall be made by one, or by a combination of any, of the following
methods: (a) in cash, which may be paid by check or other instrument acceptable
to the Company, or by wire transfer of funds, in each case in United States
dollars; (b) if permitted by the Committee and subject to any terms and
conditions it may impose on the use of such methods, by: (i) the delivery to the
Company of other Shares owned by the Participant; provided that such shares have
been owned by the Participant for the requisite period necessary to avoid a
charge to the Company’s earnings; or (ii) the surrender to the Company of Shares
that otherwise would have been delivered to the Participant upon exercise of the
Option; and (c)  to the extent permissible under applicable law, through any
cashless exercise sale and remittance procedure that the Committee in its
discretion may from time to time approve.
For purposes of determining the portion of the exercise price payable upon the
exercise of an Option that will be treated as satisfied by the delivery or
surrender of Shares pursuant to clause (b) (i) or (ii) above, Shares so
delivered or surrendered shall be valued at their Fair Market Value determined
as of the business day next preceding the date on which the Option is exercised.
.Other Option Provisions. The instrument evidencing the grant of any Option
hereunder may contain such other terms and conditions, not inconsistent with the
provisions of the Plan or any applicable law, as the Committee may determine.
.Rights of a Shareholder. Upon the exercise by a Participant of an Option or any
portion thereof in accordance with the Plan, the provisions of the instrument
evidencing the grant of such Option and any applicable rules and regulations
established by the Committee and the issuance to the Participant of a
certificate representing the Shares with respect to which the Option has been
exercised, the Participant shall have all of the rights of a stockholder of the
Company with respect to the Shares issued as a result of such exercise. Prior to
the issuance to a Participant of a certificate representing Shares issuable to
the Participant upon his or her exercise of an Option, the Participant shall not
have any rights as a stockholder of the Company with respect to such Shares.
ARTICLE 7.

ARTICLE 8.RESTRICTED SHARES AND RESTRICTED UNITS
.Awards of Restricted Shares and Restricted Units. Subject to the limitations
set forth in Article 3 and to the other terms and conditions of the Plan,
Restricted Shares and Restricted Units may be granted to such Eligible Persons,
at such times, and in such amounts, as the Committee may determine in its
discretion. In addition to Awards of Restricted Shares or Restricted Units which
may be made to any Eligible Person in recognition of services provided to the
Company and its Affiliates or as an incentive for such Eligible Person to
continue to contribute to the profitability and growth of the Company and its
Affiliates, effective as of the date hereof, the Company has adopted a framework
under which a specific type of Restricted Unit Awards will be made, which
framework, as amended from time to time prior to the effective date hereof, is
known as the Gibraltar Industries, Inc. Management Stock Purchase Plan (the
“MSPP”). The MSPP is intended to be treated as an integral part of this Plan and
provides for the granting of Awards of Restricted Units to Eligible Persons in
consideration for and recognition of the agreement of such Eligible Persons to
authorize the Company to credit Restricted Units to an account established for
the benefit of such Eligible Persons under the MSSP in lieu of the payment to
such Eligible Persons of a portion of the base salary and/or a portion of the
annual incentive bonus (in the case of an Eligible Person that is an Employee)
or all or part of the Director fees (in the case of an Eligible Person that is a
member of the Company’s Board of Directors) which such Eligible Persons would
otherwise be entitled to receive from the Company and its Affiliates.




--------------------------------------------------------------------------------

Exhibit 10.4

.Restrictions and Restricted Period. At the time of each grant of Restricted
Shares or Restricted Units to any Participant, the Committee shall establish a
period of time within which the Restricted Shares or Restricted Units covered by
such grant (and the Participant’s right to receive payment with respect to such
Restricted Units) may not be sold, assigned, transferred (other than a transfer
to the Participant’s Beneficiary occurring by reason of the Participant’s
death), made subject to gift, or otherwise disposed of, or mortgaged, pledged or
otherwise encumbered, whether voluntarily or by operation of law. The Committee
in its discretion may prescribe a separate Restricted Period for any specified
portion of the Restricted Shares or Restricted Units granted pursuant to any
Award.
.Rights While Restricted Shares Remain Subject to Restrictions. Restricted
Shares granted to a Participant hereunder may be issued to the Participant as of
the Date of Grant as uncertificated shares or as Shares represented by a stock
certificate bearing a legend or legends making appropriate references to the
Restrictions. Until the Restrictions which apply to Restricted Shares lapse in
accordance with the provisions of Section 5.05 below or Section 9.01(c), the
Restricted Shares granted to a Participant which are not certificated shall be
held in the Participant’s name in a bookkeeping account maintained by the
Company and Restricted Shares granted to a Participant and represented by a
stock certificate shall continue to bear the legend or legends making reference
to the Restrictions. A separate account shall be maintained for all Restricted
Shares granted to a Participant with a Restricted Period ending on the same
date.
Except for the Restrictions which apply to Restricted Shares, and subject to the
forfeiture provisions applicable under Section 5.06 below, a Participant shall
have, with respect to all Restricted Shares so held for his account, all of the
rights of a stockholder of the Company, including full voting rights with
respect to such Shares and the right to receive currently with respect to the
Participant’s Restricted Shares all dividends and other distributions payable
generally on the Company’s Shares. If any dividends or distributions so payable
are paid in Shares, the Shares paid as a dividend or distribution with respect
to a Participant’s Restricted Shares shall be subject to the same Restrictions
and provisions relating to forfeiture as apply to the Restricted Shares with
respect to which they were paid. Such stock dividend Shares shall themselves be
treated as Restricted Shares, and shall be credited to the same account which
the Company maintains for those Restricted Shares of the Participant with
respect to which such stock dividends or distributions were paid.
Notwithstanding the foregoing, if the instrument evidencing the grant of any
Restricted Shares to a Participant so provides, all cash dividends and
distributions payable generally on the Company’s Shares that are otherwise
payable with respect to the Restricted Shares granted to the Participant shall
not be paid currently to the Participant but instead, shall be applied to the
purchase of additional Shares for the Participant’s account. The additional
Shares so purchased shall be subject to the same Restrictions and provisions
relating to forfeiture as apply to the Restricted Shares with respect to which
they were paid. Such additional Shares shall themselves be treated as Restricted
Shares, and shall be credited to the same account which the Company maintains
for those Restricted Shares of the Participant with respect to which such
dividends or distributions were paid. The purchase of any such additional Shares
shall be made in accordance with such other procedure as may be specified in the
instrument evidencing the grant of the Restricted Shares on which such dividends
are paid.
.Rights While Restricted Units Remain Subject to Restrictions. No Shares shall
be issued at the time an award of Restricted Units is made. Except as provided
in the following paragraph or otherwise provided by the instrument evidencing an
Award of Restricted Units, a Participant that is the holder of an Award of
Restricted Units shall not have any rights as a shareholder with respect to such
Restricted Units. Restricted Units granted to a Participant hereunder shall be
credited to a bookkeeping account maintained by the Company for the Participant.
A separate account shall be maintained for all Restricted Units granted to a
Participant




--------------------------------------------------------------------------------

Exhibit 10.4

with a Restricted Period ending on the same date and for all Dividend Equivalent
Units that are to be credited to such account in accordance with the next
following paragraph.
If any dividends or other distributions payable on the Company’s Shares are paid
in Shares during any period that a Participant holds an Award of Restricted
Units, as of the applicable Dividend Payment Date, a number of additional
Restricted Units shall be credited to each account established for the
Participant to reflect the number of Restricted Units held by the Participant as
of such Dividend Payment Date. The number of additional Restricted Units to be
credited shall be determined by first multiplying: (a) the total number of
Restricted Units standing to the Participant’s credit in such account on the day
immediately preceding such Dividend Payment Date (including all Dividend
Equivalent Units credited to such account on all previous Dividend Payment
Dates); by (b) the per share dollar amount of the dividend paid on such Dividend
Payment Date; and then, (c) dividing the resulting amount by the Fair Market
Value of one Share on such Dividend Payment Date. Dividend Equivalent Units
awarded pursuant to this paragraph to a Participant that holds an Award of
Restricted Units shall have the same Restricted Period as the Restricted Units
with respect to which such Dividend Equivalent Units have been awarded.
.Lapse of Restrictions and Payment. Upon the expiration of the Restricted Period
for any Restricted Shares or Restricted Units granted to a Participant hereunder
but subject to the provisions of Section 5.06 below, the Restrictions applicable
to such Restricted Shares or Restricted Units shall lapse, and payment with
respect to such Restricted Shares or Restricted Units (including any related
Dividend Equivalent Units) shall be made in accordance with the following
provisions:
(a)In the case of Restricted Shares, payment shall be made by delivery to the
Participant of a stock certificate for the number of such Restricted Shares,
free and clear of all Restrictions to which such shares were subject. However,
if the Restricted Shares with respect to which the applicable Restrictions have
lapsed includes a fractional Share, payment for such fractional Share shall be
made in cash, in an amount equal to the Fair Market Value of such fractional
Share determined as of the date on which such Restrictions lapsed. Delivery of
such stock certificate and any such cash payment shall be made to the
Participant as soon as practicable following the lapse of the applicable
Restrictions.
(b)In the case of Restricted Units (including related Dividend Equivalent
Units), payment shall be made: (i) in all cases other than Restricted Units
issued in connection with the MSPP, by the issuance and delivery to the
Participant of a stock certificate for a number of Shares equal to the number of
whole Restricted Units and related Dividend Equivalent Units with respect to
which the applicable Restrictions have lapsed, and (ii) by payment in cash for
any fractional Restricted Unit payable as a result of the lapse of such
Restrictions, in an amount equal to the Fair Market Value of such fractional
Restricted Unit determined as of the date as of which such Restrictions lapsed.
In the case of Restricted Units issued pursuant to the terms of the MSPP,
payment shall be made, in cash, in an amount and at the time provided for in the
MSPP. Issuance of certificates for Shares shall be made in such manner and at
such time or times as provided in such instrument. Unless otherwise provided by
the instrument evidencing a grant of Restricted Units, payment with respect to
any part or all of a Participant’s Restricted Units (including related Dividend
Equivalent Units) may be deferred, at the Participant’s election, upon such
terms and conditions as are specified by the Participant, in writing, subject to
the restrictions on deferral of compensation contained in Code Section 409A.
.Termination of Service. Except as the instrument evidencing the grant of
Restricted Shares or Restricted Units may otherwise provide, upon an Eligible
Person’s Termination of Service for any reason prior to the expiration of the
Restricted Period which is in effect for any Restricted Shares or Restricted
Units (and related Dividend Equivalent Units) standing to his or her credit
immediately prior to such Termination of Service, the Eligible Person’s right to
receive payment with respect to such Restricted Shares, Restricted Units and
Dividend Equivalent Units shall be forfeited and cancelled as of the date of




--------------------------------------------------------------------------------

Exhibit 10.4

such Termination of Service, and no payment of any kind shall be made with
respect to such Restricted Shares, Restricted Units and Dividend Equivalent
Units.
Notwithstanding the foregoing, if the Committee so determines, in its
discretion, the instrument evidencing the Award of such Restricted Shares or
Restricted Units may provide that if the Eligible Person’s Termination of
Service occurs prior to the end of the Restricted Period established for such
Restricted Shares or Restricted Units as a result of the Eligible Person’s
death, Disability or Retirement, as a result of a termination of the Eligible
Person’s employment by the Company without “cause” or as a result of a
termination of the Eligible Person’s employment by the Eligible Person for a
“good reason” (in each case, as “cause” and “good reason” may be defined in the
instrument evidencing the grant of Restricted Shares or Restricted Units),
payment will be made with respect to all or a Pro Rata Portion of such
Restricted Shares or Restricted Units and any related Dividend Equivalent Units.
In such case, only the Eligible Person’s right to receive payment with respect
to any remaining portion of the Restricted Shares or Restricted Units (and
related Dividend Equivalent Units) for which such Restricted Period was
established shall be cancelled and forfeited. Any payment required to be made
with respect to an Eligible Person’s Restricted Shares or Restricted Units (and
related Dividend Equivalent Units) pursuant to this paragraph shall be made as
soon as practicable after the date of such Eligible Person’s Termination of
Service, and shall be made in the manner specified in Section 5.05.
Notwithstanding the provisions of Section 5.03 or of the above, if an Eligible
Person's Termination of Service occurs, for any reason, prior to the expiration
of the Restricted Period which is in effect for an Award of Restricted Shares,
the Eligible Person shall, to the extent that the Eligible Person has forfeited
any Restricted Shares in connection with such Termination of Service, be deemed
to forfeit his right to all cash dividends received with respect to the portion
of the Restricted Shares previously awarded to such Eligible Person which have
been forfeited. In connection with the forfeiture by an Eligible Person of the
cash dividends received by the Eligible Person with respect to the Restricted
Shares previously awarded to the Eligible Person which have been forfeited, the
Eligible Person shall be obligated to pay to the Company, no later than thirty
(30) days following such Eligible Person's Termination of Service, the amount of
the dividends received by such Eligible Person which is deemed to be forfeited
pursuant to the provision of the preceding sentence. In connection with the
foregoing, if, pursuant to the provisions of the preceding paragraph, the
Committee has provided in the instrument evidencing the Award of Restricted
Shares that the Eligible Person’s right to receive payment for all or a Pro Rata
portion of the Restricted Shares will not be forfeited if the Eligible Person's
Termination of Service occurs prior to the end of the Restricted Period
established for such Restricted Shares as a result of the Eligible Person's
death, Disability or Retirement, as a result of a termination of the Eligible
Person’s employment by the Company without “cause” or as a result of a
termination of the Eligible Person’s employment by the Eligible Person for a
“good reason”, the Eligible Person will not forfeit his right to all cash
dividends received with respect to the portion of Restricted Shares which have
not been forfeited and such Eligible Person shall be entitled to retain all or a
portion of such cash dividends.
.Notice of Code Section 83(b) Election. A Participant who files an election
under Section 83(b) of the Code to include in gross income the Fair Market Value
of any Restricted Shares granted hereunder while such Shares are still subject
to Restrictions shall furnish the Company with a copy of the election so filed
by the Participant, within ten days of the filing of such election with the
Internal Revenue Service.
ARTICLE 9.

ARTICLE 10.PERFORMANCE SHARES AND PERFORMANCE UNITS
.Awards of Performance Shares and Performance Units. Subject to the limitations
set forth in Article 3 and to the other terms and conditions of the Plan,
Performance Shares or Performance Units may be granted to such Eligible Persons,
at such times, in such amounts, and upon such terms and




--------------------------------------------------------------------------------

Exhibit 10.4

conditions, as the Committee may determine in its discretion. Performance Shares
and Performance Units shall be granted in accordance with the provisions set
forth below.
.Establishment of Performance Goals and Performance Targets. In connection with
each Award of Performance Shares or Performance Units, the Committee shall
establish in writing, and the instrument evidencing the grant of such Award
shall specify: (a) the Performance Goal or Goals and the Performance Period that
will apply with respect to such Award; (b) the level or levels of achievement of
the Performance Goal or Goals that must be met in order for payment to be made
with respect to the Award; (c) the number of Performance Shares that will be
issued and delivered to the recipient of the Award, or the percentage of the
Performance Units (and any related Dividend Equivalent Units) credited to the
recipient in connection with the Award as to which payment will be made, if the
Performance Goal or Goals applicable to such Award: (i) have been fully
achieved; (ii) have been exceeded; or (iii) have not been fully achieved but
have been achieved at or beyond any minimum or intermediate level of achievement
specified in the instrument evidencing the grant of such Award; and (d) such
other terms and conditions pertaining to the Award as the Committee in its
discretion may determine. In connection with any such Award made to any Covered
Executive, the matters described in the preceding sentence shall be established
within such period of time as may be permitted by the regulations issued under
Section 162(m) of the Code.
.Rights While Performance Shares Remain Subject to Achievement of Performance
Goals. Performance Shares granted to a Participant hereunder may be issued to
the Participant as of the Date of Grant as uncertificated shares or as Shares
represented by a stock certificate bearing a legend or legends making
appropriate reference to the restrictions on transferability of such Performance
Shares as hereinafter set forth. Until the Performance Period which applies to
the Performance Shares expires, the Performance Shares granted to a Participant
which are not certificated shall be held in the Participant’s name in a
bookkeeping account maintained by the Company and Performance Shares granted to
a Participant and represented by a stock certificate shall continue to bear the
legend or legends making reference to the restrictions on transferability of
such Performance Shares as hereinafter set forth.
.

.    Until the Performance Period which applies to an award of Performance
Shares has expired, the Performance Shares shall not be sold, assigned,
transferred (other than a transfer to the Participant’s Beneficiary occurring by
reason of the Participant’s death), made subject to gift or otherwise disposed
of, mortgaged, pledged or otherwise encumbered, whether voluntarily or by
operation of law. A separate account shall be maintained for all Performance
Shares granted to a Participant with a Performance Period ending on the same
date.
Except for the restrictions on transferability which apply to Performance
Shares, and subject to the forfeiture provisions applicable under Section 6.10
below, a Participant shall have, with respect to all Performance Shares so held
for his account, all of the rights of a stockholder of the Company, including
full voting rights with respect to such Shares and the right to receive
currently with respect to the Participant’s Performance Shares, all dividends
and other distributions payable generally on the Company’s Shares. If any
dividends or distributions so payable are paid in Shares, the Shares paid as a
dividend or distribution with respect to a Participant’s Performance Shares
shall be subject to the same Performance Goals and provisions relating to
forfeiture as apply to the Performance Shares with respect to which they were
paid. Such stock dividend Shares shall themselves be treated as Performance
Shares, and shall be credited to the same account which the Company maintains
for those Performance Shares of the Participant with respect to which such stock
dividends or distributions were paid.
Notwithstanding the foregoing, if the instrument evidencing the grant of any
Performance Shares to a Participant so provides, all cash dividends and
distributions payable generally on the Company’s Shares that are otherwise
payable with respect to the Performance Shares granted to the Participant shall
not be paid currently to the Participant but instead, shall be applied to the
purchase of additional Shares




--------------------------------------------------------------------------------

Exhibit 10.4

for the Participant’s account. The additional Shares so purchased shall be
subject to the same Performance Goals and provisions relating to forfeiture as
apply to the Performance Shares, and shall be credited to the same account which
the Company maintains for those Performance Shares of the Participant with
respect to which such dividends or distributions were paid. The purchase of any
such additional Shares shall be made in accordance with such other procedure as
may be specified in the instrument evidencing the grant of the Performance
Shares on which such dividends are paid.
.Rights While Performance Units Remain Subject to Achievement of Performance
Goals. No Shares shall be issued at the time an Award of Performance Units is
made. Except as provided in the following paragraph or otherwise provided in the
instrument evidencing an Award of Performance Units, a Participant that is the
holder of an Award of Performance Units shall not have any rights of a
shareholder with respect to such Performance Units. Performance Units granted to
a Participant hereunder shall be credited to a bookkeeping account maintained by
the Company for the Participant. A separate account shall be maintained for all
Performance Units granted to a Participant with a Performance Period ending on
the same date and for all Dividend Equivalent Units that are to be credited to
such account in accordance with the following paragraph.
.

.    If any dividends or other distributions payable on the Company’s Shares are
paid in Shares during any period that a Participant holds an Award of
Performance Units, as of the applicable Dividend Payment Date, a number of
additional Performance Units shall be credited to each account established for
the Participant to reflect the number of Performance Units held by the
Participant as of such Dividend Payment Date. The number of such additional
Performance Units to be credited shall be determined by first multiplying: (a)
the total number of Performance Units standing to the Participant’s credit in
such account on the day immediately preceding such Dividend Payment Date
(including all Dividend Equivalent Units credited to such account on all
previous Dividend Payment Dates); by (b) the per Share dollar amount of the
dividend paid on such Dividend Payment Date; and then, (c) dividing the
resulting amount by the Fair Market Value of one Share on such Dividend Payment
Date. Dividend Equivalent Units awarded pursuant to this paragraph to a
Participant that holds an Award of Performance Units shall have the same
Performance Goals and Performance Period as the Performance Units with respect
to which such Dividend Equivalent Units have been awarded.
.Performance Goals for Covered Executives. In the case of any Award of
Performance Shares or Performance Units to any Eligible Person who is a Covered
Executive, the Performance Goal or Goals established in connection with such
Award shall be based on one or more of the following business criteria, as
determined by the Committee in its discretion: (a) the attainment of specified
levels of, or increases in, the Company’s after-tax or pretax return on
stockholder’s equity; (b) the attainment of specified levels in the fair market
value of the Company’s Shares; (c) the attainment of specified levels of growth
in the value of an investment in the Company’s Shares, assuming that all
dividends paid on the Company’s Common Stock are reinvested in additional
Shares; (d) the attainment of specified levels of, or increases in, the
Company’s pre-tax or after-tax earnings, profits, net income, or earnings per
share; (e) the attainment of specified levels of, or increases in, the Company’s
earnings before income tax, depreciation and amortization (EBITDA); (f)
attainment of specified levels of, or increases in, the Company’s net sales,
gross revenues or cash flow from operations; (g) the attainment of specified
levels of, or increases in, the Company’s working capital, or in its return on
capital employed or invested; (h) the attainment of specified levels of, or
decreases in, the Company’s operating costs or any one or more components
thereof, or in the amount of all or any specified portion of the Company’s debt
or other outstanding financial obligations; and (i) such other business
performance criteria as may, from time to time, be established by the Committee
in the instrument which contains the Award of Performance Shares or Performance
Units.




--------------------------------------------------------------------------------

Exhibit 10.4

Any of the business criteria described in the preceding paragraph which the
Committee establishes as a Performance Goal may be measured either by the
performance of the Company and its Affiliates on a consolidated basis, or by the
performance of any one or more of the Company’s subsidiaries, divisions, or
other business units, as the Committee in its discretion may determine. In its
discretion, the Committee may also establish Performance Goals, based on any of
the business criteria described in this Section 6.05, that require the
attainment of a specified level of performance of the Company, or any of its
subsidiaries, divisions or other business units, relative to the performance of
other specified corporations, in order for such Performance Goals to be met.
The Committee may also, in its discretion, include in any Performance Goal the
attainment of which depends on a determination of the net earnings or income of
the Company or any of its subsidiaries, divisions or other business units,
provisions which require such determination to be made by eliminating the
effects of any decreases in or charges to earnings for: (a) the effect of
foreign currency exchange rates; (b) any acquisitions, divestitures,
discontinuances of business operations, restructurings, impairments,
refinancings or other special charges; (c) the cumulative effect of any
accounting changes; and (d) any “extraordinary items” as determined under
generally accepted accounting principles, to the extent that such decreases or
charges referred to in clauses (a) through (d) of this paragraph are separately
disclosed in the Company’s Annual Report for each fiscal year within the
applicable Performance Period.
.Performance Goals for Non-Covered Executives. In the case of Awards of
Performance Shares or Performance Units made hereunder to Eligible Persons who
are not Covered Executives, the Performance Goal or Goals applicable to such
Awards shall be such corporate or individual goals as the Committee in its
discretion may determine.
.Measurement of Performance. At the end of the Performance Period established in
connection with any Award of Performance Shares or Performance Units, the
Committee shall determine the extent to which the Performance Goal or Goals
established for such Award have been met, and shall determine, on that basis,
the number of Performance Shares or Performance Units included in such Award
that have been earned and as to which payment will be made pursuant to Section
6.09 below, subject to the adjustments provided for in Section 6.08 and the
forfeiture provisions of Section 6.10. In the case of any Award granted to a
Covered Executive, the issuance of Performance Shares to the Covered Executive
shall be subject to Section 162(m) of the Code.
.Adjustment of Award Amounts. The number of Shares issuable with respect to an
Award on the basis of the level of attainment of the applicable Performance
Goals as determined by the Committee under Section 6.07 shall be subject to
adjustment in accordance with the following provisions:
(a)To the extent not inconsistent with the terms of the Plan and if the
instrument evidencing the Award so provides, the number of Shares otherwise
issuable with respect to an Award to an Eligible Person who is not a Covered
Executive may be increased or decreased to the extent determined by the
Committee in its discretion, based on the Committee’s evaluation of the Eligible
Person’s individual performance or to reflect such other events, circumstances
or factors as the Committee in its discretion deems appropriate in determining
the extent to which payment should be made with respect to the Eligible Person’s
Award.
(b)Notwithstanding the provisions of Section 6.08(a) above, the Committee shall
not have any authority to increase the number of Shares otherwise issuable with
respect to any Award of Performance Shares or Performance Units to a Covered
Executive. However, if the instrument evidencing an Award to a Covered Executive
so provides, the Committee may, in its discretion, reduce the number of Shares
otherwise issuable with respect to such Award: (i) to reflect any decreases in
or charges to earnings that were not taken into account pursuant to clause (a),
(b), (c), or (d) of the last paragraph of Section 6.05 in determining net
earnings or income for purposes of any Performance Goal established in
connection with such Award; (ii) to reflect any credits to earnings for
extraordinary items of income or gain that were




--------------------------------------------------------------------------------

Exhibit 10.4

taken into account in determining net earnings or income for such purposes;
(iii) to reflect the Committee’s evaluation of the Covered Executive’s
individual performance; or (iv) to reflect any other events, circumstances or
factors which the Committee believes to be appropriate in determining the extent
to which payment should be made with respect to the Covered Executive’s Award.
.Payment of Awards. Payment with respect to that number of Performance Shares or
Performance Units subject to any Award which the Committee has determined under
Section 6.07 above to have been earned, as adjusted to the extent determined by
the Committee under Section 6.08, shall be made in accordance with the following
provisions:
(a)In the case of any such Performance Shares, payment shall be made by the
issuance and delivery to the Participant of a stock certificate for the
requisite number of such Shares free of the legends making reference to
restrictions on transferability of the Performance Shares provided for by this
Plan. However, if the Performance Shares with respect to which payment is to be
made include a fractional Share, payment of such fractional Share shall be made
in cash, in an amount equal to the Fair Market Value of such fractional Share
determined as of the end of the Performance Period. Such Shares shall be issued
and delivered, and, if applicable, such cash payment shall be made, to the
Participant as soon as practicable after the end of the Performance Period
applicable to the Award in question.
(b)In the case of Performance Units, (including related Dividend Equivalent
Units), payment shall be made: (i) by the issuance and delivery to the
Participant of a stock certificate for a number of Shares equal to the total
number of such whole Performance Units and related Dividend Equivalent Units;
and (ii) by payment in cash for any fractional Unit in an amount equal to the
Fair Market Value of such fractional Unit determined as of the day immediately
preceding the date as of which payment is to be made. Notwithstanding the
foregoing, payment for such Performance Units (including related Dividend
Equivalent Units) may be made wholly or partly in cash, in an amount equal to
the Fair Market Value of all of the Units and any fractional Unit as to which a
cash payment is to be made, if the instrument evidencing the grant of such
Performance Units so provides. Payment shall be made in such manner and at such
time or times as provided in such instrument. Unless otherwise provided by the
instrument evidencing the grant of Performance Units, payment with respect to
any part or all of a Participant’s Performance Units (including any related
Dividend Equivalent Units) may be deferred, at the Participant’s election, upon
such terms and conditions as are specified by the Participant, in writing,
subject to the restrictions on deferral of compensation contained in Code
Section 409A.
.Termination of Service. Except as the instrument evidencing the grant of
Performance Shares or Performance Units may otherwise provide, upon an Eligible
Person’s Termination of Service for any reason prior to the end of the
Performance Period established for any Award of Performance Shares or
Performance Units, such Award shall be cancelled, all Performance Shares or
Performance Units included in such Award, and all Dividend Equivalent Units that
were credited with respect to such Performance Shares or Performance Units,
shall be forfeited, and no payment of any kind shall be made with respect to
such Award.
Notwithstanding the foregoing, if the Committee so determines, in its
discretion, the instrument evidencing any such Award may provide that if the
Eligible Person’s Termination of Service occurs prior to the end of the
Performance Period established for such Award as a result of the Eligible
Person’s death, Disability or Retirement, as a result of a termination of the
Eligible Person’s employment by the Company without “cause” or as a result of a
termination of the Eligible Person’s employment by the Eligible Person for a
“good reason” (in each case, as “cause” and “good reason” may be defined in the
instrument evidencing the grant of Performance Shares or Performance Units),
payment will be made at the end of the Performance Period, in accordance with
the provisions of Section 6.09, with respect to all or a Pro Rata Portion of the
number of Shares and/or the amount of cash that otherwise would have been
payable to the Eligible Person, as determined in accordance with the provisions
of Sections 6.07 and 6.08, if the Eligible Person’s Termination of Service had
not occurred prior to the end of such Performance Period. In such case, only the
Eligible Person’s right to receive payment with respect to any remaining portion
of the




--------------------------------------------------------------------------------

Exhibit 10.4

Performance Shares or Performance Units (and related Dividend Equivalent Units)
included in such Award shall be cancelled and forfeited.
Notwithstanding the provisions of Section 6.03 above and notwithstanding the
absence of the provisions of this paragraph from provisions of any instrument
containing the provisions of an Award issued prior to the effective date of this
Amendment and Restatement, if an Eligible Person's Termination of Service
occurs, for any reason, prior to the expiration of the Performance Period which
is in effect for an Award of Performance Shares, the Eligible Person shall, upon
such Termination of Service, be deemed to forfeit his right to all cash
dividends received with respect to the portion of the Performance Shares
previously awarded to such Eligible Person which have been forfeited. In
connection with the forfeiture by an Eligible Person of the cash dividends
received by the Eligible Person with respect to the Performance Shares
previously awarded to the Eligible Person which have been forfeited, the
Eligible Person shall be obligated to pay to the Company, no later than thirty
(30) days following such Eligible Person's Termination of Service, the amount of
the dividends received by such Eligible Person which is deemed to be forfeited
pursuant to the provision of the preceding sentence. In connection with the
foregoing, if, pursuant to the provisions of the preceding paragraph, the
Committee has provided in the instrument evidencing the Award of Performance
Shares that the Eligible Person shall have the right to receive payment for
Performance Shares awarded to the Eligible Person if the Eligible Person's
Termination of Service occurs prior to the end of the Performance Period
established for such Performance Shares as a result of the Eligible Person's
death, Disability or Retirement, as a result of a termination of the Eligible
Person’s employment by the Company without “cause” or as a result of a
termination of the Eligible Person’s employment by the Eligible Person for a
“good reason”, the Eligible Person will not forfeit his right to all cash
dividends received with respect to the portion of Performance Shares which have
not been forfeited and that such Eligible Person shall be entitled to retain all
or a portion of such cash dividends.
.Notice of Code Section 83(b) Election. A Participant who files an election
under Section 83(b) of the Code to include in gross income the Fair Market Value
of any Performance Shares granted hereunder while such Shares are still subject
to achievement of Performance Goals shall furnish the Company with a copy of the
election so filed by the Participant within ten (10) days of the filing of such
election with the Internal Revenue Service.
ARTICLE 11.

ARTICLE 12.RIGHTS
.Awards of Rights.
(a)(a) Subject to the limitations set forth in Article 3 above and to the other
terms and conditions of the Plan, Rights may be granted under the Plan to any
Eligible Person at such times and upon such terms and conditions as the
Committee, in its discretion may determine. Rights shall be granted in
accordance with the provisions of this Article 7.
(b)The terms of the instrument which contains the terms of an Award of Rights
shall specify the number of Shares which shall be used as the basis for
determining the value of the Rights at the end of the Appreciation Period and
the Base Price in effect for those Shares.
(c)Rights shall be exercisable at such time and upon such terms as may be
established by the Committee in the instrument setting forth the terms of the
Award; provided that, in no event shall the period of time that an Award of
Rights is exercisable extend beyond the ten (10) year period beginning on the
Date of Grant.
(d)Rights shall be subject to the same transferability restrictions applicable
to all Awards and may not be transferred during the holder’s lifetime, except to
one or more family members as provided in Section 8.02.




--------------------------------------------------------------------------------

Exhibit 10.4

(e)The holder of a Right shall not have any stockholder rights with respect to
the Shares used to determine the value of the Right.
.Dividend Equivalent Units. If any dividends or other distributions payable on
the Company’s Shares are paid in Shares during any period that a Participant
holds an Award of Rights, as of the applicable Dividend Payment Date, a number
of additional Rights shall be credited to any account established for the
Participant to reflect the number of Rights held by the Participant as of such
Dividend Payment Date. The number of such additional Rights to be credited shall
be determined by first multiplying: (a) the total number of Rights standing to
the Participant’s credit in such account on the day immediately preceding such
Dividend Payment Date (including all Dividend Equivalent Units credited to such
account on all previous Dividend Payment Dates); by (b) the per share dollar
amount of the dividend paid on such Dividend Payment Date; and then (c) dividing
the resulting amount by the Fair Market Value of one Share on such Dividend
Payment Date. Additional Rights awarded pursuant to this Section to a
Participant that holds an Award of Rights shall be exercisable at the same time
and upon the same terms as the Rights with respect to which such additional
Rights are to be issued; provided that, the Base Price of such rights shall be
equal to the Fair Market Value of a Share, determined as of the applicable
Dividend Payment Date.
.Termination of Service. Except as the instrument evidencing the grant of an
Award of Rights may otherwise provide, upon an Eligible Person’s Termination of
Service for any reason prior to the expiration of the Appreciation Period which
is in effect for any Right (and related Dividend Equivalent Units) standing to
his or her credit immediately prior to such Termination of Service, the Eligible
Person’s right to exercise such Right shall be forfeited and cancelled as of the
date of such Termination of Service, and no payment of any kind shall be made
with respect to such Right and related Dividend Equivalent Units.
.

.    Notwithstanding the foregoing, if the Committee so determines, in its
discretion, the instrument evidencing the Award of such Right may provide that
if the Eligible Person’s Termination of Service occurs prior to the end of the
Appreciation Period established for such Right as a result of the Eligible
Person’s death, Disability or Retirement, as a result of a termination of the
Eligible Person’s employment by the Company without “cause” or as a result of a
termination of the Eligible Person’s employment by the Eligible Person for a
“good reason” (in each case, as “cause” and “good reason” may be defined in the
instrument evidencing the grant of Rights), payment will be made with respect to
all or a Pro Rata Portion of such Right and any related Dividend Equivalent
Units. In such case, only the Eligible Person’s right to receive payment with
respect to any portion of the Right (and related Dividend Equivalent Units)
which has been forfeited shall be cancelled and forfeited. Any payment required
to be made with respect to an Eligible Person’s Right (and related Dividend
Equivalent Units) pursuant to this paragraph shall be made as soon as
practicable after the date of such person’s Termination of Service, and shall be
made in the manner specified in Section 7.04.
.Payment of Awards. In the case of Rights, (including related Dividend
Equivalent Units), payment shall be made: (a) by the issuance and delivery to
the Participant of a stock certificate for a number of Shares having a Fair
Market Value on the date the Rights are exercised equal to: (i) the aggregate
Fair Market Value of the Shares used as the basis for determining the value of
the Rights being exercised, determined as of the date the Rights are exercised;
minus (ii) the aggregate Base Price in effect for the Rights being exercised;
and (b) by payment in cash for any fractional Shares which would be issued using
the formula contained in (a) above. Issuance of certificates for Shares shall be
made in such manner and at such time or times as provided in such instrument.
Unless otherwise provided by the instrument evidencing the grant of Rights,
issuance of certificates for Shares with respect to any part or all of a
Participant’s Rights (including any related Dividend Equivalent Units) may be
deferred, at the Participant’s election, upon such terms and conditions as are
specified by the Participant, in writing, subject to the restrictions on
deferral of compensation contained in Code Section 409A.    




--------------------------------------------------------------------------------

Exhibit 10.4

ARTICLE 13.

ARTICLE 14.TRANSFERABILITY OF AWARDS
.Restrictions on Transfers. Except as otherwise provided by Section 8.02 below:
(a) any Option granted to an Eligible Person under the Plan shall be
nontransferable and may be exercised during the Eligible Person’s lifetime only
by the Eligible Person; (b) any Restricted Shares, Restricted Units, Performance
Shares, Performance Units and Rights granted to an Eligible Person under the
Plan shall not be transferrable by the Eligible Person during his or her
lifetime; and (c) a Participant’s right to receive payment of Shares or cash
with respect to any Award granted to the Participant under the Plan shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of the Participant.
.Permitted Transfers. Notwithstanding the provisions of Section 8.01 above, if
the instrument evidencing the grant of any Award so provides, the recipient of
such Award may transfer his or her rights with respect to such Award, or any
portion thereof, to any “family member” of the recipient, as that term is
defined in the General Instructions to Form S‑8 promulgated by the Securities
and Exchange Commission under the Securities Act of 1933, as amended, subject to
such limitations, terms and conditions as may be specified in such instrument.
ARTICLE 15.

ARTICLE 16.EFFECTS OF CHANGE IN CONTROL
.Change in Control. Notwithstanding any other provision in the Plan to the
contrary, except as otherwise provided in the Merger Sale Agreement entered into
by the Company in connection with a Change in Control, upon the occurrence of a
Change in Control, the following provisions shall apply:
(a)Each Option outstanding on the day immediately preceding the date on which
the Change in Control occurs shall be converted to a right to receive an Option
Cash Out Payment. Payment of the Option Cash Out Payment shall be made to the
holder of the Option in one lump sum payment, less applicable withholding taxes,
on the date on which the Change in Control occurs.


(b)Each Right outstanding on the day immediately preceding the date on which the
Change in Control occurs shall be converted to a right to receive a Right Cash
Out Payment. Payment of the Right Cash Out Payment shall be made to the holder
of the Right in one lump sum payment, less applicable withholding taxes, on the
date on which the Change in Control occurs.


(c)The Restricted Periods applicable to all Restricted Shares and Restricted
Units (including any related Dividend Equivalent Units) granted to a Participant
hereunder that are still outstanding on the day immediately preceding the date
on which such Change in Control occurs shall expire on such date; all
Restrictions applicable to such outstanding Restricted Shares, Restricted Units
and related Dividend Equivalent Units shall lapse on such date; and the
Participant’s rights to receive delivery or payment with respect to all such
outstanding Restricted Shares, Restricted Units and related Dividend Equivalent
Units shall become nonforfeitable as of such date. Payment with respect to such
outstanding Restricted Shares, Restricted Units and related Dividend Equivalent
Units shall be made on the date the Change in Control occurs. Unless the
Committee determines that payment with respect to Restricted Shares and
Restricted Units is to be made in the form of a cash payment instead of the
issuance and delivery of Shares, the Company shall take whatever steps are
necessary to cause all such Restricted Shares and Shares attributable to
Restricted Units to be issued to the applicable Participants, and to be treated
as outstanding, as of the date the Change in Control occurs.


(d)The Performance Periods applicable to all Performance Shares and Performance
Units (including any related Dividend Equivalent Units) granted to a Participant
hereunder that are still outstanding on the day immediately preceding the date
on which such Change in Control occurs shall end on such date; all Performance
Goals that were established in




--------------------------------------------------------------------------------

Exhibit 10.4

connection with the Award of such Performance Shares or Performance Units shall
be deemed to have been satisfied in full as of such date at the targeted level
of performance established for such Performance Shares or such Performance
Units; the number of Performance Shares or the percentage of the Performance
Units as to which payment is to be made in the event the Performance Goal or
Goals applicable to the Award of such Shares or Units are met at the targeted
level of performance, as specified in the instrument evidencing the grant of
such Award, shall be deemed to be earned in full as of such date; and the
Participant shall acquire on such date a nonforfeitable right to receive payment
with respect to such number of Performance Shares (including any cash payment
for dividends payable thereon, if the instrument evidencing the grant of such
shares provides for such cash payment), or with respect to such percentage of
the Performance Units (and any related Dividend Equivalent Units), determined
without any adjustment under Section 6.09(a) or (b). Payment with respect to
such Performance Shares, Performance Units and related Dividend Equivalent Units
shall be made on the date the Change in Control occurs. Unless the Committee
determines that payment with respect to such Performance Shares and Performance
Units is to be made in the form of a cash payment instead of by the issuance and
delivery of Shares, the Company shall take whatever steps are necessary to cause
all such Performance Shares and Shares attributable to Performance Units to be
issued to the applicable Participants, and to be treated as outstanding, as of
the date the Change in Control occurs.
(e)

.Substitution of New Awards. Notwithstanding the provisions of Section 9.01, if
provided for by a Merger Sale Agreement entered into in connection with a Change
in Control, the rights of Participants under any Awards outstanding on the day
immediately preceding the Change in Control shall be honored or assumed or new
rights issued therefor by the entity which survives the Change in Control (each
such honored, assumed or substituted Award being hereinafter an “Alternative
Award”); provided that, any such Alternative Award satisfies the following
criteria:
.

(a)the Alternative Award must be based on stock which is traded on an
established securities market, or which will be so traded within thirty (30)
days of the Change in Control;
(b)

(c)the Alternative Award must provide the Participant with rights and
entitlements substantially equivalent to or better than the rights, terms and
conditions applicable under such Award, including, but not limited to, an
identical or better exercise schedule; and
(d)

(e)the Alternative Award must have economic value substantially equivalent to
the value of such Award (determined at the time of the Change in Control).
(f)

ARTICLE 17.

COMPLIANCE WITH CODE SECTION 409A




. In General. This Article 10 is intended to comply with final regulations
promulgated under Code Section 409A. If and to the extent that an amount which
is payable with respect to any Award made pursuant to the terms of this Plan is
determined to be deferred compensation within the meaning of Code Section 409A,
notwithstanding any contrary provision of this Plan or any Award or in any
instrument pursuant to which an Award is granted under the Plan (an “Award
Instrument”), payment of such deferred compensation shall only be made in a
manner which complies with the requirements of Code Section 409A and the
regulations promulgated thereunder.
.





--------------------------------------------------------------------------------

Exhibit 10.4

.409A Excluded Stock Rights. All Non-Qualified Stock Options and Rights awarded
under the Plan are intended not to provide for the deferral of compensation, in
accordance with Treas. Reg. §1.409A-1(b)(5)(i)(A) and (B) (said Awards are
hereinafter referred to as “409A Excluded Stock Rights”), except where an Award
Instrument states explicitly that the Award is intended to provide for a
deferral of compensation (such Award is hereinafter referred to as a “409A
Non-Excluded Stock Right”). Accordingly, the Plan shall be construed, and may be
amended, in such manner as will ensure that 409A Excluded Stock Rights remain
excluded from the application of Code Section 409A. Without limiting the
generality of the foregoing:


(a) no 409A Excluded Stock Right shall be awarded with an exercise price that is
less than the Fair Market Value of the Common Stock on the Date of Grant where
Fair Market Value is determined in a manner permitted under Treas. Reg.
§1.409A-1(b)(5)(iv);


(b) no 409A Excluded Stock Right shall be modified, extended or exchanged for a
new Award if such modification, extension or exchange would cause the 409A
Excluded Stock Right to become (or be replaced by) a 409A Non-Excluded Stock
Right or other Award that is subject to Code Section 409A;
(c)

(d) a 409A Excluded Stock Right shall expire no later than its original
expiration date and, if a Excluded Stock Right would expire after its original
expiration date, because the Participant has died or otherwise become unable to
exercise the Stock Right due to a mental or physical disability, the Stock Right
shall be deemed exercised by the owner thereof on the day preceding its original
expiration date if the then Fair Market Value of the Common Stock exceeds the
exercise price;


(e) any extension of a 409A Excluded Stock Right, whether pursuant to a
provision of the Plan or an exercise of Committee discretion, shall not extend
the term of the Award beyond the earlier of (i) the original expiration date
stated in the Award Instrument, or (ii) the tenth anniversary of the Award;


(f)no 409A Excluded Stock Right shall permit the deferral of compensation beyond
the date of exercise;


(g) no dividends shall be paid or credited on a 409A Excluded Stock Right that
would have the effect of reducing the exercise price of the 409A Excluded Stock
Right below Fair Market Value of the Common Stock on the Date of Grant in
violation of Code Section 409A and the Treas. Reg. §1.409A-1(b)(5)(i)(E); and


(h) any Common Stock, cash or other consideration to be transferred to the
Participant in connection with the exercise of the 409A Excluded Stock Right
shall be transferred as soon as practicable and in all events within 30 days
following the exercise date and the Participant shall have no right to determine
the calendar year in which such transfer occurs.


.409A Non-Excluded Stock Rights. If an Award Instrument states explicitly that
the Non-Qualified Stock Option or the Right granted thereunder is intended to
provide for a deferral of compensation in accordance with Treas. Reg.
§1.409A-1(b)(5)(i)(C) (such Award is hereinafter referred to as “409A
Non-Excluded Stock Right”), the Award Instrument shall be deemed to incorporate
the terms and conditions necessary to avoid inclusion of the Award in the
Participant’s gross income pursuant to Section 409A(a)(1) of the Code and the
Plan and Award Instrument shall be interpreted in accordance with Section 409A
of the Code and the regulations and other




--------------------------------------------------------------------------------

Exhibit 10.4

interpretive guidance issued thereunder so as to avoid the inclusion of the
Award in gross income pursuant to Section 409A(a)(1) of the Code. Without
limiting the generality of the foregoing:


(a)the Award Instrument shall specify that the 409A Non-Excluded Stock Right
will expire on the last day of the calendar year in which the 409A Non-Excluded
Stock Right becomes exercisable, and that any Common Stock, cash or other
consideration to be transferred to the Participant in connection with the
exercise of the 409A Non-Excluded Stock Right shall be transferred to the
Participant on or before March 15 of the calendar year following the calendar
year in which the 409A Non-Excluded Stock Right becomes exercisable;


(b)the date on which the 409A Non-Excluded Stock Right becomes exercisable may
not be accelerated except as may be permitted under Treas. Reg. §1.409A-3(j);
and


(c)in the case of a 409A Non-Excluded Stock Right that becomes exercisable as a
result of the separation from service of a Participant who is a “specified
employee” within the meaning of Treas. Reg. §1.409A-1(i) as applied by the
Company, no Common Stock, cash or other consideration shall be transferred to
the Participant in connection with the exercise of the 409A Non-Excluded Stock
Right until the day following the 6-month anniversary of the Participant’s
separation from service.


.409A Excluded Current Property Transfers. Restricted Shares and Performance
Shares (“Current Property Transfers”) awarded under the Plan are intended not to
provide for the deferral of compensation, in accordance with Treas. Reg.
§1.409A-1(b)(6) (said Awards are hereinafter referred to as “409A Excluded
Current Property Transfers”), unless the Award Instrument states explicitly that
the Award is intended to provide for a deferral of compensation (such an Award
is hereinafter referred to as “409A Non-excluded Current Property Transfer”).
Accordingly, the Plan shall be construed, and may be amended, to ensure that
409A Excluded Current Property Transfers remain excluded from the application of
Code Section 409A. Without limiting the generality of the foregoing, no Award
Instrument shall provide for or permit the deferral of compensation resulting
from a 409A Excluded Current Property Transfer beyond the date on which the 409A
Excluded Current Property Transfer would otherwise become includable in gross
income in accordance with the rules of Code Section 83 (or would have become
includable but for the exercise of an election under Code Section 83(b)).


.409A Non-Excluded Current Property Transfers. If, under the terms of an Award
Instrument, a Current Property Transfer would be deemed to be a deferral of
compensation under Section 409A of the Code (such Award is hereinafter referred
to as “409A Non-Excluded Current Property Transfer”), the Award Instrument shall
be deemed to incorporate the terms and conditions necessary to avoid inclusion
of the Award in the Participant’s gross income pursuant to Section 409A(a)(1) of
the Code and the Plan and Award Instrument shall be interpreted in accordance
with Section 409A of the Code and the regulations and other interpretive
guidance issued thereunder so as to avoid the inclusion of the Award in gross
income pursuant to Section 409A(a)(1) of the Code. Without limiting the
generality of the foregoing:


(a)the Award Instrument shall specify one or more dates or events permitted
under Code Section 409A(a)(2)(A) at which time the Award will be settled in cash
or vested property;


(b)the Award Instrument shall specify the manner in which the Award will be paid
(e.g., lump sum or installments) and the dates on or periods within which
payment will occur;




--------------------------------------------------------------------------------

Exhibit 10.4



(c)the date of settlement of the Award shall not be accelerated except as
otherwise permitted under Treas. Reg. §1.409A-3(j); and


(d)in the case of a 409A Non-excluded Current Property Transfer that becomes
payable as a result of the separation from service of a Participant who is a
“specified employee” within the meaning of Treas. Reg. §1.409A-1(i) as applied
by the Company, no cash or property shall be paid to the Participant in
connection with the settlement of the Award until the day following the 6-month
anniversary of the Participant’s separation from service.


.409A Excluded Future Property Transfers. Any Awards permitted under the Plan
other than those referred to in Sections 10.02, 10.03, 10.04 and 10.05
including, but not limited to, Restricted Units and Performance Units (“Future
Property Transfers”), are intended not to provide for the deferral of
compensation, in accordance with the short-term deferral rule set forth in
Treas. Reg. §1.409A-1(b)(4) (said Awards are hereinafter referred to as “409A
Excluded Future Property Transfers”) unless the terms of the Award Instrument,
the Future Property Transfer would be deemed to result in a deferral of
compensation under Section 409A of the Code (such an Award is hereinafter
referred to as a “409A Non-excluded Future Property Transfer”). Accordingly, the
Plan shall be construed, and may be amended, to ensure that 409A Excluded Future
Property Transfers remain excluded from the application of Code Section 409A.
Without limiting the generality of the foregoing, the Award Instrument shall
provide (or shall be construed to provide) that a 409A Excluded Future Property
Transfer must be settled in cash or vested property on or before March 15 of the
calendar year following the calendar year in which the 409A Excluded Future
Property Transfer ceased to be subject to a substantial risk of forfeiture
within the meaning of Treas. Reg. §1.409A-1(b)(4).


.409A Non-excluded Future Property Transfers. If, under the terms of an Award
Instrument, a Future Property Transfer would be deemed to result in a deferral
of compensation in accordance with Treas. Reg. §1.409A-1(b)(4) (“409A
Non-excluded Future Property Transfer”), the Award Instrument shall be deemed to
incorporate the terms and conditions necessary to avoid inclusion of the Award
in the Participant’s gross income pursuant to Section 409A(a)(1) of the Code and
the Plan and Award Instrument shall be interpreted in accordance with
Section 409A of the Code and the regulations and other interpretive guidance
issued thereunder so as to avoid the inclusion of the Award in gross income
pursuant to Section 409A(a)(1) of the Code. Without limiting the generality of
the foregoing:


(a)the Award Instrument shall specify one or more dates or events permitted
under Code Section 409A(a)(2)(A) at which time the Award will be settled in cash
or vested property;


(b)the Award Instrument shall specify the manner in which the Award will be paid
(e.g., lump sum or installments) and the dates on or periods within which
payment will occur;


(c)the date of settlement of the Award shall not be accelerated except as
otherwise permitted under Treas. Reg. §1.409A-3(j); and


(d)in the case of a 409A Non-excluded Future Property Transfer that becomes
payable as a result of the separation from service of a Participant who is a
“specified employee” within the meaning of Treas. Reg. §1.409A-1(i) as applied
by the Company, no cash or property




--------------------------------------------------------------------------------

Exhibit 10.4

shall be paid to the Participant in connection with the settlement of the Award
until the day following the 6-month anniversary of the Participant’s separation
from service.


.Authority To Amend Plan And/Or Award Instrument. Notwithstanding any provision
of the Plan to the contrary, in the event that the Committee determines that any
Award may be subject to Section 409A of the Code and related Department of
Treasury guidance (including such Department of Treasury guidance as may be
issued after the date of this Plan amendment), the Committee may adopt such
amendments to the Plan and/or the applicable Award Instrument as the Committee
determines are necessary or appropriate to (1) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (2) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance.


.Protection of the Committee and Others. Notwithstanding the foregoing
provisions of this Article 10, neither the Company, nor any officer, employee,
director or agent of the Company or any affiliate of the Company, nor any member
of the Committee, shall have any liability to any Participant on account of an
Award hereunder being taxable under Code Section 409A regardless of whether such
person could have taken action to prevent such result and failed to do so. To
the extent permitted by law, the Company shall indemnify and defend any officer,
employee, director or agent of the Company or of any affiliate of the Company,
and any member of the Committee, from any claim based on an Award becoming
taxable under Code Section 409A resulting from such person’s action taken, or
action failed to be taken, in connection with the Plan or any Award Instrument.




ARTICLE 18.



ARTICLE 19.ADMINISTRATION


.Administration of the Plan.
(a)(a) Except as otherwise specifically provided in the Plan, the Plan shall be
administered: (i) by the Compensation Committee with respect to all matters
pertaining to Awards that may be made or granted or that have been made or
granted: (A) to members of the Board of Directors; (B) to any Eligible Person
who is not an Employee; and (C) except as provided in Section 11.01(a)(ii)
below, to any Eligible Person who is an Employee; and (ii) by the Compensation
Administration Committee with respect to those specific matters pertaining to
Awards to Employees who are not Executive Officers that are within the scope of
the authority granted to the Compensation Administration Committee under Section
11.04 below or delegated by the Compensation Committee to the Compensation
Administration Committee pursuant to Section 11.05 below.


(b)No Covered Individual shall be liable for any action or determination made in
good faith with respect to the Plan or any Award granted under the Plan. The
Company shall, to the maximum extent permitted by applicable law and the
Certificate of Incorporation and By-laws of the Company, indemnify and hold each
Covered Individual harmless from and against any loss, cost or expense
(including reasonable attorney fees) or liability (including any amount paid in
settlement of a claim with the approval of the Company) arising out of any act
or omission to act in connection with the Plan or any Award granted pursuant to
the Plan. Such indemnification shall be in addition to any rights of
indemnification such individuals may have under applicable law or under the
Certificate of Incorporation and By-laws of the Company.
(c)





--------------------------------------------------------------------------------

Exhibit 10.4

.The Committee’s Power and Authority. In addition to the responsibilities and
powers assigned to the Committee elsewhere in the Plan, the Committee shall have
the authority, in its discretion, to establish, from time to time, guidelines or
regulations for the administration of the Plan, to interpret the Plan, and to
make all determinations it considers necessary or advisable for the
administration of the Plan. All decisions, actions or interpretations of the
Committee under the Plan shall be final, conclusive and binding upon all
parties.
.

.    The Committee may designate Employees of the Company and professional
advisors to assist the Committee in its administration of the Plan and may grant
authority to Employees of the Company to execute agreements or other documents
on behalf of the Committee in connection with the administration of the Plan.
The Committee may employ such legal counsel, consultants and agents as it may
deem desirable for the administration of the Plan and may rely upon any advice
and any computation received from any such counsel, consultant or agent. The
Company shall pay all expenses and costs incurred by the Committee for the
engagement of any such counsel, consultant or agent.


.Modification of Awards.
(a)(a) To the extent not inconsistent with the terms of the Plan or any
provision of applicable law (including, but limited to Code Section 409A), the
Committee, in its discretion, may waive or modify any of the terms and
conditions set forth in the instrument evidencing the grant of any Award made to
a Participant hereunder; provided that, in no event shall the Committee waive or
modify the terms and conditions of any Award in a manner which would accelerate
the time at which an Eligible Person’s rights under an Award become
non-forfeitable or in a manner which would accelerate the time which is
otherwise provided for under the terms of any Award, at which an Eligible Person
would be entitled to receive any payment of cash or Shares as contemplated by
the Award.


(b)Notwithstanding the foregoing, no waiver or amendment may be authorized or
directed by the Committee pursuant to this Section 11.03 without the consent of
the Participant if it would adversely affect, to any material extent, any of the
rights or obligations of the Participant with respect to such Award. In
addition, no such waiver or amendment may be authorized or directed by the
Committee pursuant to this Section 11.03 with respect to any Option, Restricted
Shares or Restricted Units, Performance Shares or Performance Units or Rights
awarded to any Covered Executive, if such waiver or amendment would cause the
delivery of Shares or the payment of any cash amounts that are made with respect
to such Award to fail to be deductible for federal income tax purposes pursuant
to the applicable provisions of Section 162(m) of the Code and the regulations
issued thereunder.


. Power and Authority of the Compensation Administration Committee. With respect
to such number of Shares as the Compensation Committee may in its discretion
determine to be available from time to time for the grant of Awards in any form
to Employees who are not Executive Officers, the Compensation Administration
Committee shall have the authority: (a) to determine which of such Employees
shall receive Awards in each form; (b) to determine the time or times when
Awards in such form shall be made to such Eligible Employees; (c) to determine
the number of Shares that will be subject to any Option, or the number of
Restricted Shares, Restricted Units, Performance Shares, Performance Units or
Rights, to be included in any Award to any such Employee; (d) with respect to
any Award of Performance Shares or Performance Units made to any such Employees,
to make all determinations which the Committee is authorized to make with
respect to such Award under the provisions of Section 6.02, Section 6.07 and
Section 6.09(a); and (e) with respect to any Awards made to any such Employees
pursuant to the Compensation Administration Committee’s exercise of the
authority granted to it under this Section 11.04, to exercise all of the
authority and powers granted to the Committee under Section 11.02 above and




--------------------------------------------------------------------------------

Exhibit 10.4

under the second paragraph of Section 11.05 below, but only to the extent that
any such exercise by the Compensation Administration Committee is not
inconsistent with any action taken by the Compensation Committee, or with any
determination, decision or interpretation of the Plan made by the Compensation
Committee, under Section 11.02 above or any delegation made by the Compensation
Committee under the second paragraph of Section 11.05 below.


Except for the matters specified in the foregoing paragraph and any additional
matters pertaining to Awards to Employees who are not Executive Officers with
respect to which authority has been granted to the Compensation Administration
Committee pursuant to this Section 11.04, the Compensation Administration
Committee shall not have any of the authority or powers otherwise granted to the
Compensation Committee under any other provisions of the Plan.


The Compensation Committee in its discretion may at any time, by resolution duly
adopted by it and without any amendment of the Plan, revoke or modify in any
manner or respect the authority and powers granted to the Compensation
Administration Committee under this Section 11.04.


.Delegation. In addition to the authority and powers granted to the Compensation
Administration Committee under Section 11.04 above, the Compensation Committee
in its discretion may, by resolution duly adopted by it, delegate to the
Compensation Administration Committee authority with respect to such other
matters pertaining to Awards to Employees who are not Executive Officers as the
Compensation Committee may specify in such resolution. Any authority so
delegated to the Compensation Administration Committee may be revoked or
modified by the Compensation Committee, in whole or in part, at any time.


The Committee may delegate any ministerial or nondiscretionary function
pertaining to the administration of the Plan to any one or more officers or
other employees of the Company or any of its Affiliates.


.Non-U.S. Participants. In order to comply with any applicable provisions of
local law and regulations in any foreign country in which the Company or any of
its Affiliates operates, the Committee may in its sole discretion: (a) modify
the terms and conditions of Awards granted under the Plan to Eligible Persons
located in such foreign country; (b) establish subplans with such modifications
to the terms of the Plan as it determines to be necessary or appropriate under
the circumstances applicable in such foreign country; or (c) take any other
action that it deems necessary or appropriate in order to comply with, or obtain
any exemptions from the applicability of, the local laws and regulations in such
foreign country.


.Designation and Change of Beneficiary. Each Participant shall file with the
Committee, or with such Employee of the Company who has been designated by the
Committee to receive same, a written designation of one or more persons as the
Beneficiary who shall be entitled to receive any Shares or cash amount payable
with respect to any Award upon or after the Participant’s death. A Participant
may, from time to time, revoke or change his or her Beneficiary designation
without the consent of any previously designated Beneficiary by filing a new
designation with the Committee or its designee. The last such designation
received by the Committee or its designee shall be controlling; provided,
how-ever, that no desig-nation, or change or revo-cation thereof, shall be
effective unless received by the Committee prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt. If at the
date of a Participant’s death, there is no designation of a Beneficiary in
effect for the Participant pursuant to the provisions of this Section 11.07, or
if no Beneficiary designated by the Participant in accordance with the
provisions hereof survives to receive any Shares or cash amount pay-able




--------------------------------------------------------------------------------

Exhibit 10.4

under the Plan with respect to the Participant after his or death, the
Participant’s estate shall be treated as the Participant’s Beneficiary for
purposes of the Plan.


.Taxes. Notwithstanding any other provision of the Plan, the Company and each of
its Affiliates may make such provisions and take such steps as it may deem
necessary or appropriate for the withholding of all federal, state and local
taxes required by law to be withheld with respect to the exercise of any Option
or with respect any payments to be made in respect of any other form of Award
granted to a Participant under the Plan, including but not limited to:
(a) deducting the amount of taxes so required to be withheld from any other
compensation or other amounts then or thereafter payable to the Participant,
and/or (b) withholding delivery of any Shares or payment of any cash amount
otherwise required to be delivered or paid to the Participant with respect to
the exercise of such Option, or with respect to such other form of Award, until
the amount of taxes so required to be withheld has been paid in full to the
Company or any of its Affiliated Companies. With the approval of the
Compensation Committee and subject to such terms and conditions as it may
require, such amount may be paid in Shares previously owned by the Participant,
or by the surrender of a portion of the Shares that otherwise would be delivered
or paid to such Participant with respect to his or her Award, or by a
combination of payments in cash and Shares.
.Amendment or Termination.     The Board of Directors may, with prospective or
retroactive effect, amend, suspend or terminate the Plan or any portion thereof
at any time; provided, however, that: (a) no amendment, suspension or
termination of the Plan shall, without the Participant’s written consent,
adversely affect the rights of any Participant with respect to any Awards
previously granted to the Participant; and (b) no amendment which constitutes a
“material revision” of the Plan, as the term material revision is defined in the
applicable NASDAQ rules, shall be effective unless approved by the stockholders
of the Company in the manner required by such rules and by applicable law.


.Participant Rights Unsecured. A Participant shall have the status of a general
unsecured creditor of the Company with respect to his or her right to receive
any cash payment provided for by the instrument containing the terms of any
Award made pursuant to the Plan. The Plan and the instrument containing the
terms of any Award providing for the payment of cash shall constitute a mere
promise by the Company to make payments in the future of the benefits provided
for therein. It is intended that the arrangements reflected in the Plan be
treated as unfunded for tax purposes, as well as for purposes of any applicable
provisions of Title I of ERISA.


.Terms of Employment Not Affected. Neither the Plan nor any Award granted to a
Participant hereunder or any other action taken in connection with the Plan
shall be construed as giving any Participant any right to be retained in the
employment of the Company or any of its Affiliates. In addition, the Plan, any
Award granted to a Participant hereunder and any other action taken by the
Committee pursuant to the Plan shall not be deemed or construed to interfere
with the right of the Company or any of its Affiliates to terminate a
Participant’s employment or service at any time subject, however, to the
Participant’s rights under any employment contract in effect between the
Participant and the Company or any of its Affiliates.


No Award made to a Participant under the Plan, and no payment made with respect
to such Award, shall be considered as compensation or wages payable to the
Participant for purposes of determining the amount of contributions or benefits
the Participant may be entitled to receive under any employee benefit plan of
the Company or any of its Affiliates, except as specifically provided in such
plan or as otherwise determined by the Board of Directors.






--------------------------------------------------------------------------------

Exhibit 10.4

.Successors. The obligations of the Company under the Plan shall be binding upon
any successor Company or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor Company or
organi-zation succeeding to substantially all of the assets and business of the
Company. The Company agrees that it will make appropriate provision for the
preservation of Participants’ rights under the Plan in any agreement or plan
which it may enter into or adopt to effect any such merger, consolidation,
reorganization or transfer of assets.


.Binding Effect. The provisions of the Plan and the terms and conditions
contained in the instrument evidencing any Award made to a Participant hereunder
shall be binding upon the Participant, his or her successors and permitted
transferees.


.Governing Law. The Plan shall be governed by and construed in accordance with
the laws of the State of New York without reference to its conflicts of law
principles.


.Effective Date. This Plan was approved by the Board of Directors on March 20,
2015 and, subject to approval by the stockholders of the Company at the annual
meeting of the Company’s stockholders to be held May 7, 2015 and, upon execution
by an authorized officer of the Company, shall be effective as of May 7, 2015.
In the event that the terms of this Plan are not approved by the stockholders of
the Company, this Plan shall not become effective and any Awards issued
hereunder prior to May 7, 2015 shall be automatically cancelled and of no force
or effect.


IN WITNESS WHEREOF, Gibraltar Industries, Inc. has caused this Plan to be
executed as of the _____ day of May, 2015.


GIBRALTAR INDUSTRIES, INC.




By:_________________________
                    










